     Case 2:21-cv-04088-FMO-SK Document 12 Filed 08/23/21 Page 1 of 3 Page ID #:45



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10   ED HULL,                                      )    Case No. CV 21-4088 FMO (SKx)
                                                   )
11                         Plaintiff,              )
                                                   )
12                  v.                             )    ORDER DISMISSING ACTION WITHOUT
                                                   )    PREJUDICE
13   BON SUNG KOO, et al.,                         )
                                                   )
14                                                 )
                                                   )
15                         Defendants.             )
                                                   )
16

17          On June 1, 2021, the court issued its Standing Order Re: ADA Accessibility Cases (see Dkt.
18   11, Court’s Order of June 1, 2021), which ordered plaintiff to file a proof of service demonstrating
19   service of the Complaint on all parties “within 93 days of the filing of the case absent a previously
20   approved extension of time by the court.” (Id. at 2). The court admonished plaintiff that “failure
21   to file the proof of service within 93 days after the filing of the case shall result in the dismissal of
22   the action and/or the defendant that has not appeared in the case and for which plaintiff has not
23   filed a proof of service.” (Id.) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,
24   629-30, 82 S.Ct. 1386, 1388 (1962)).
25          Here, plaintiff filed this action on May 17, 2021. (See Dkt. 1, Complaint). Accordingly,
26   plaintiff was required to file a proof of service demonstrating service of the complaint on Bon Sung
27   Koo and So Yeon Kim (collectively, “defendants”) no later than August 18, 2021. (See Dkt. 11,
28
     Case 2:21-cv-04088-FMO-SK Document 12 Filed 08/23/21 Page 2 of 3 Page ID #:46



1    Court’s Order of June 1, 2021, at 2); Fed. R. Civ. P. 12(m). No such proof of service has been
2    filed as of the date of this Order. (See, generally, Dkt.).
3            Rule 4(m) of the Federal Rules of Civil Procedure provides that a court, on its own initiative,
4    “must dismiss the action without prejudice” if service is not effected “within 90 days after the
5    complaint is filed[.]” In addition, a district court may dismiss an action for failure to prosecute or
6    to comply with court orders. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
7    30, 82 S.Ct. 1386 (1962) (authority to dismiss for failure to prosecute necessary to avoid undue
8    delay in disposing of cases and congestion in court calendars); Ferdik v. Bonzelet, 963 F.2d 1258,
9    1260 (9th Cir.), cert. denied, 506 U.S. 915, 113 S.Ct. 321 (1992) (district court may dismiss action
10   for failure to comply with any court order). Dismissal, however, is a severe penalty and should be
11   imposed only after consideration of the relevant factors in favor of and against this extreme
12   remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986). These
13   factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
14   to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability of less
15   drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
16   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
17   Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
18   a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
19   comply.”). “Although it is preferred, it is not required that the district court make explicit findings
20   in order to show that it has considered these factors and [the Ninth Circuit] may review the record
21   independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
22   1261.
23           Pursuant to Rules 4(m) and 41(b), and in light of the Pagtalunan factors, the court is
24   persuaded that this action should be dismissed for failure to effect service within the specified time
25   and comply with the Court’s Order of June 1, 2021. Plaintiff’s failure to timely file a proper and
26   legally sufficient proof of service hinders the court’s ability to move this case toward disposition
27   and indicates that plaintiff does not intend to litigate this action. In other words, plaintiff’s
28   “noncompliance has caused [this] action to come to a complete halt, thereby allowing [her] to

                                                        2
     Case 2:21-cv-04088-FMO-SK Document 12 Filed 08/23/21 Page 3 of 3 Page ID #:47



1    control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
2    (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
3    a valid proof of service would result in a dismissal of the action for lack of prosecution and failure
4    to comply with a court order. (See Dkt. 11, Court’s Order of June 1, 2021, at 2); see also Ferdik,
5    963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the court’s order
6    will result in dismissal can satisfy the consideration of alternatives requirement.”) (internal
7    quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is persuaded
8    that the instant action should be dismissed for failure to timely effect service, failure to comply with
9    a court order, and failure to prosecute.
10          Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
11   without prejudice, for failure to timely effect service, failure to prosecute, and failure to comply with
12   the orders of the court.
13   Dated this 23rd day of August, 2021.
                                                                     /s/
14                                                                      Fernando M. Olguin
                                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
